Case 19-13300     Doc 127     Filed 02/20/20 Entered 02/20/20 11:26:53           Desc Main
                               Document     Page 1 of 3



                   UNITED STATES BANKRUPTCY COURT
                      DISTRICT OF MASSACHUSETTS
 ____________________________________
 In Re:                               )
                                      )
 SOMERVILLE BREWING COMPANY )           Chapter 11
                                      ) Case No. 19-13300-FJB
 DEBTOR                               )
 ____________________________________)

                ORDER AMENDING ASSENTED TO ORDER REGARDING
                ADEQUATE PROTECTION AND USE OF CASH COLLATERAL

        This matter having come before the Court upon the Assented to Motion Seeking

 Extension of Debtor’s Right to Use Cash Collateral Pursuant to Supplemental Budget

 (the “Second Motion for Extension”), filed by Somerville Brewing Company, the above-

 captioned Chapter 11 Debtor (the “Debtor”) pursuant to which the Debtor requests

 authorization, pursuant to sections 361 and 363(c) of the Bankruptcy Code (the

 “Bankruptcy Code”), to use of cash and other collateral in which Cambridge Trust

 Company (“CTC”) and Massachusetts Growth Capital Corporation (“MGCC”) and other

 secured creditors assert an interest; and CTC and MGCC having assented to the Second

 Motion for Extension and this Court having jurisdiction to consider the Second Motion

 for Extension and notice of the Second Motion for Extension and any hearing thereon

 having been sufficient according to the certificates of service filed with the Court; and

 after due deliberation the Court having determined that the relief requested in the Second

 Motion for Extension is in the best interests of the Debtor and its estate and good and

 sufficient cause having been shown;




                                             1
Case 19-13300      Doc 127     Filed 02/20/20 Entered 02/20/20 11:26:53            Desc Main
                                Document     Page 2 of 3



 It is hereby Ordered:

          1.     That the first sentence of paragraph 6 of this Court’s Assented to Further

 Order Authorizing Continued Use of Cash Collateral, dated December 19, 2019 [Doc.

 No. 101] (the “Further Order”) is hereby amended to state as follows:

          Termination. Absent further Order of this Court, authorization of the
          Debtor to use cash collateral pursuant to this Order, shall cease on the
          Termination Date which shall be the earlier to occur of: (i) May 5, 2020;
          or (ii) the fifth day that a Termination Event (as defined below) is
          continuing after notice is given as provided below by CTC or MGCC
          except where designated “(No Notice Required).”


          2.     That the supplemental budget attached as Exhibit 1 to the Second Motion

 for Extension shall constitute the “Budget,” as that term is defined in paragraph N of the

 Further Order, for the purposes of the Further Order, for the period February 1, 2020

 through April 30, 2020.

          3.     The Debtor is hereby authorized and directed to make monthly adequate

 protection payments in the amount of $1,394.00 per month to CTC on the 15th day of two

 month beginning on March 15, 2020, after which the monthly adequate protection

 payment to CTC shall be reduced to $936.05, the 30-day non-default interest due on

 CTC’s secured claim as of the Petition Date.

          4.     The Debtor is hereby authorized and directed to deliver to each of MGCC

 and CTC a copy of any written offer to purchase any or all of the assets of the Debtor

 within one (1) business day following the Debtor’s and/or its Broker’s receipt of such

 offer.




                                              2
Case 19-13300      Doc 127      Filed 02/20/20 Entered 02/20/20 11:26:53             Desc Main
                                 Document     Page 3 of 3



        5.      On or before 4:30 p.m. on April 20, 2020, the Debtor shall file a further

 Motion for Use of Cash Collateral and the Court shall hold a hearing on May 5, 2020, at

 9:15 a.m. on such Motion. Any and all objections to the Motion for Use of Cash

 Collateral shall be filed on or before April 30, 2020 by 4:30 p.m.

        6.      That except as expressly set forth herein, nothing in this Order shall

 modify the terms of the Further Order all of which terms, except as expressly modified

 herein, shall remain in full force and affect after the entry of this Order. Except as

 expressly set forth herein, nothing in this Order shall be deemed to impair or prejudice

 the rights and remedies of CTC and/or MGCC under the Further Order or applicable law.



 Entered as of February 20, 2020 at Boston, Massachusetts



                                                        _________________________
                                                        Frank J. Bailey
                                                        United States Bankruptcy Judge




                                               3
